Let me begin by expressing the deep condolences and solidarity of the Government and people of Guyana to the victims of yesterday’s earthquake in Mexico and those of Hurricane Maria, which virtually destroyed the Commonwealth of Dominica two days ago.
The Cooperative Republic of Guyana congratulates you, Mr. President, on your election to lead the General Assembly at its seventy-second session. We are confident that under your guidance progress will be made in advancing the international agenda and realizing the theme of this year’s Assembly, “Focusing on people: Striving for peace and a decent life for all on a sustainable planet”. Guyana also appreciates the sterling performance of your predecessor, Ambassador Peter Thomson of Fiji, in his stewardship of the Assembly during the past year. I would also like to take this opportunity to congratulate Secretary-General António Guterres on his appointment last year and to wish him a successful tenure.
Today, I am speaking of people, peace and the planet. Nothing is more important in this general debate than ensuring that all representatives here respect its theme, “Focusing on people: Striving for peace and a decent life for all on a sustainable planet”. First, the theme enjoins us to focus on people — people of all countries and in all circumstances. It is about the human condition of people in States that are large and small, rich and poor, strong and weak. It is about humankind’s condition everywhere on Earth.
The world is facing several serious humanitarian crises. In too many parts of the world, children still die from preventable diseases or go to bed hungry. In some places, women are denied equal opportunities for enjoying a good life. The gap between the world’s rich and poor remains unacceptably wide. Conflicts within States have spawned international refugee crises, resulting in the displacement of millions from their homelands.
The Sustainable Development Goals (SDGs) represent our collective desire and determination to eradicate hunger and poverty from our planet while promoting equal opportunities in education, employment and social justice for both men and women. The adoption of the SDGs has catalysed our aspirations for a better world into concrete and forward-looking actions and objectives. The Goals seek to promote respect for people’s inherent dignity and their rights as human beings. However, their advancement is being obstructed by human rights violations, by people’s involuntary migration from their homelands and by terrorism and warfare. The challenge for the United Nations is resolving to reinforce respect for the rights of citizens within the governance structures of our Member States.
Secondly, I am speaking of planet Earth. A sustainable planet is humankind’s ultimate patrimony. Nothing is more vital to people’s survival. We have been indifferent too long to the need to protect the planet, and now its sustainability is threatened on many fronts. Climate change is not a fiction or the invention of a few extremists. This year, the small island States of the Caribbean and parts of North America have felt the devastating fury of a series of hurricanes — Harvey, Irma, José, Katia, Lee and Maria, to whose frequency and ferocity humankind has contributed through the reckless exploitation of Earth’s resources.
Hurricane Irma was a deadly, destructive portent of the extreme vulnerability and fragility of the small island developing States and low-lying coastal States of the Caribbean, and Guyana is playing its part, within the limits of its resources, to provide relief to the affected populations of our sister Caribbean States. Guyana signed and celebrated the Paris Agreement on Climate Change last year in this very Hall. We renew our commitment to its goals this year in a demonstration of Guyana’s pioneering role in global environmental stewardship. It must be remembered that in 1989 — three years before the United Nations Conference on Environment and Development was held in Rio in 1992 — Guyana had the foresight to enter into an environmental covenant with the international community by dedicating 360,000 hectares of its rainforests,
“to develop, demonstrate and make available to Guyana and the international community systems, methods and techniques for the sustainable utilization of the multiple resources of the tropical forest and the conservation of biological diversity”.
Twenty years after that international initiative, Guyana entered into an agreement with the Kingdom of Norway,
“to work together to provide the world with a relevant, replicable model of how Reducing Emissions from Deforestation and Forest Degradation, known as the REDD-plus programme, plus conservation and sustainable forest management, can align the development objectives of the forest countries with the need to combat climate change”.
Guyana is part of the Guiana Shield, one of the world’s last remaining blocks of pristine rainforest. The Guiana Shield is the source of 15 per cent of the world’s freshwater reserves. Its biodiversity provides ecosystem services, such as food, fresh water and medicinal products. It provides environmental services, such as the regulation of the water cycle, water quality and pollination. The Shield’s forests capture and store carbon, mitigating the greenhouse effect. In other words, the Shield is essential to life on Earth. Guyana calls on the United Nations to help protect and preserve the Guiana Shield as a global resource for the survival and sustainability of our planet.
I will now speak of peace. Striving for peace has been the principal purpose and preoccupation of this Organization throughout its existence. A good life for the world’s peoples and sustainable use of the planet’s resources are predicated on peace with justice, including justice within and between States. The world is weary of war. Striving for peace must be humankind’s ceaseless quest. The United Nations is the paramount global instrument of peace. It has a vital role to play in ensuring respect for international law through the International Court of Justice and the Security Council. In striving for peace, we must aim to resolve long-standing inter-State conflicts. In that regard, Guyana supports the call for reform of the Security Council, in order to give an even greater voice to developing countries.
We reiterate our support for a two-State solution to the Palestine-Israeli conflict. We affirm the right of the Palestinian people to a homeland and a dignified existence. We demand the withdrawal of the injurious economic embargo on the Caribbean island of Cuba, which frustrates its right to development.
Striving for peace and the right to development have been Guyana’s most serious concerns since national independence in 1966. When I addressed the Assembly last September (see A/71/PV.8), I explained the danger that we have been facing on our borders as a consequence of the territorial claims of our neighbour to the West, the Bolivarian Republic of Venezuela. I outlined to the world’s nations the peril that Guyana was enduring on its borders at the hands of Venezuela. Venezuela’s claim to Guyana’s territory, however, has not diminished or been diverted. Guyana remains imperilled. Disturbing developments in Venezuela have attracted the world’s attention and roused the concerns of many of us about the privations of its people.
The Caribbean people want the Caribbean to be a zone of peace. Venezuela’s claim on Guyana’s territorial integrity, however, would be a threat to that zone and that peace. Venezuela is more than four times the size of Guyana, and yet it claims two-thirds of Guyana’s territory, including its maritime space. We depend on our territorial and maritime resources for our country’s development and for propelling our people out of poverty. After 51 years of Guyana’s independence, the Venezuelan claim persists. An eminent international tribunal provided a full, perfect and final settlement of the issue 118 years ago, in 1899. Venezuela repudiated that arbitral award in 1962 in the Special Committee on Decolonization, as British Guiana — as we were then — strove to achieve its independence.
This is a warning to the world, through the Assembly, that peace will be jeopardized in our region if justice does not prevail, not only within Venezuela, but also with regard to its border controversy with Guyana. Four Secretaries-General have been seized of the Venezuelans’ claim. The choice has become one between a just and peaceful settlement in accordance with international law, and a Venezuelan posture of attrition that is increasingly blustering and militaristic. In this matter, protraction is the enemy of resolution and the ally of sustained conflict.
Fortunately, as they indicated publicly, former Secretary-General Ban Ki-moon and current Secretary- General António Guterres have both decided that if, based on the 1966 Geneva Agreement, significant progress has not been made by the end of 2017 towards arriving at a full agreement on a settlement of the controversy, the International Court of Justice will be the next means of peaceful settlement, unless Guyana and Venezuela jointly request otherwise. Guyana has been working assiduously with the Secretary-General’s personal representative and looks to the international community to ensure that Venezuela is not allowed to thwart the process of judicial settlement, which is the clear and agreed path to peace and justice.
The people of the world yearn to fulfil their potential in dignity and equality and in a healthy environment — an attainable objective of the Sustainable Development Goals endorsed by the United Nations. Peace for the world’s peoples is the mandate of the United Nations. Peace can be achieved by addressing the world’s humanitarian crises, promoting justice within and between nations and resolving long- standing conflicts between States.
Planet Earth can provide a good life for all. The planet can be protected from the ravages of climate change and reckless damage to its ecology and biodiversity. United, the nations gathered in this Hall can fulfil the promise of the Charter of the United Nations and the theme of the General Assembly to focus on people, strive for peace and protect the planet.